DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 17, R4 and R5 are not defined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-14 and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, 16, 20-21, and 24 of U.S. Patent No. 11,462,366 (‘366) in view of Uher et al. (US 2017/0207032). 
Regarding claim 1, ‘366 discloses a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises:
an anode body (C: 1, L: 1-3);
a dielectric that overlies the anode body (C: 1, L: 3);
a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes an intrinsically conductive polymer containing repeating thiophene units of the following general formula (I):

    PNG
    media_image1.png
    449
    840
    media_image1.png
    Greyscale
(C: 1, L: 5-20).
’366 discloses the claimed invention except for a pre-coat that overlies the anode body, wherein the pre-coat is formed from an organometallic compound.
Uher et al. disclose a pre-coat that overlies an anode body, wherein the pre-coat is formed from an organometallic compound [0032]-[0040].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the solid electrolytic capacitor of ‘366 in include a organometallic compound pre-coat layer, since such a modification would form a solid electrolytic capacitor having high breakdown voltage. 
Regarding claim 2, ‘366 discloses a is 1 and b is 3 or 4 (C: 2, L: 1-2).
Regarding claim 3, ‘366 discloses R is methyl (C: 3, L: 1-2).
Regarding claim 4, ‘366 discloses M is an alkali metal (C: 4, L: 1-2).
Regarding claim 5, ‘366 discloses the thiophene repeating units are formed from sodium 3-[(2,3-dihydrothieno[3 ,4-b][1,4]dioxin-2- yl)methoxy]-1-methyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]- [1 ,4]dioxin-2-yl)methoxy]-1-ethyl-1-propanesulfonate, sodium 3-[(2,3- dihydrothieno [3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-propyl-1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-butyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3 ,4-b]-[1,4]dioxin-2-yl)methoxy]-1- pentyl-1-propane- sulfonate, sodium 3-[(2,3-dihydrothieno[3 ,4-b]-[1 ,4]dioxin-2- yl)methoxy]-1-hexyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3 ,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-isopropyl-1-propanesulfonate, sodium 3-[(2,3- dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-isobutyl-1-propanesulfonate, sodium 3-[(2,3-dihydrothieno[3,4-b]-[1 ,4]dioxin-2-yl)methoxy]-1-isopentyl-1- propanesulfonate, sodium 3-[(2,3-dihydrothieno[3 ,4-b]-[1,4]dioxin-2-yl)methoxy]-1- fluoro-1-propanesulfonate, potassium 3-[(2,3-dihydrothieno[3 ,4-b]-[1 ,4]dioxin-2- yl)methoxy]-1-methyl-1-propanesulfonate, 3-[(2,3-dinydrothieno[3,4-b]-[1 ,4]dioxin- 2-yl)methoxy]-1-methyl-1-propanesulfonic acid, ammonium 3-[(2,3- dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl-1-propane- sulfonate, triethylammonium 3-[(2,3-dihydrothieno[3,4-b]-[1,4]dioxin-2-yl)methoxy]-1-methyl- 1-propanesulfonate, or a combination thereof (C: 5 , L: 1-26).
Regarding claim 6, ‘366 discloses the polymer has a specific conductivity of about 20 S/cm or more (C: 1,L :6-8).
Regarding claim 7, ‘366 discloses the solid electrolyte contains at least one inner layer that includes the intrinsically conductive polymer (C: 6, L: 1-3).
Regarding claim 8, ‘366 discloses the inner layer is generally free of an extrinsically conductive polymer (C: 7, L 1-3).
Regarding claim 9, ‘366 discloses the solid electrolyte contains at least outer layer (C: 8, L:1-2).
Regarding claim 10, ‘366 discloses the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer (C: 9, L: 1-3).
Regarding claim 11, ‘366 discloses the outer layer contains a hydroxyl-functional nonionic polymer (C: 10, L:1-3).
Regarding claims 12-14, Uher et al. disclose the primary amine is 3-aminopropyltrimethoxysilane [0039].
Regarding claim 19, ‘366 discloses external polymer coating that overlies the solid electrolyte and contains conductive polymer particles (C: 1, L: 21-22).
Regarding claim 20, ‘366 discloses the external polymer coating further comprises a crosslinking agent (C: 12, L: 1-3).
Regarding claim 21, ‘366 discloses the anode body is a sintered pellet (C:1, L:3).
Regarding claim 22, ‘366 discloses the claimed invention except for the anode body is a foil.
A solid electrolytic capacitor comprising an anode foil is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Uher et al. so that the anode body comprises a foil, since anode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 23, ‘366 discloses a housing within which the capacitor element is enclosed (C: 16, L: 1-3).
Regarding claim 24, ‘366 discloses the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles (C: 20, L:4-5).
Regarding claim 25, ‘366 discloses the capacitor exhibits a breakdown voltage of about 55 volts or more (C: 21, L: 1-3).
Regarding claim 26, the modified ‘366 discloses the capacitor exhibits a charge-discharge capacitance after being subjected to 5,000 cycles of a surge voltage and an initial capacitance prior to being subjected to the 5,000 cycles of the surge voltage, wherein the ratio of the charge-discharge capacitance to the initial capacitance is from about 0.9 to 1.
Claim 26 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 26 above, the modified ‘366 reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

Claims 1, 12, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,462,366 (‘366) in view of Petrzilek et al. (US 2018/0108487). 
Regarding claim 1, ‘366 discloses a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises:
an anode body (C: 1, L: 1-3);
a dielectric that overlies the anode body (C: 1, L: 3);
a solid electrolyte that overlies the dielectric, wherein the solid electrolyte includes an intrinsically conductive polymer containing repeating thiophene units of the following general formula (I):

    PNG
    media_image1.png
    449
    840
    media_image1.png
    Greyscale
(C: 1, L: 5-20).
’366 discloses the claimed invention except for a pre-coat that overlies the anode body, wherein the pre-coat is formed from an organometallic compound.
Petrzilek et al. disclose a pre-coat that overlies an anode body, wherein the pre-coat is formed from an organometallic compound [0033]-[0048].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the solid electrolytic capacitor of ‘366 in include a organometallic compound pre-coat layer, since such a modification would improve capacitance stability. 
 Regarding claims 12, and 15-16, Petzilek et al. disclose the secondary amine is a N-phenylaminopropyltrimethoxy silane [0041].
Regarding claims 17-18, Petzilek et al. disclose the diaminofunction silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane [0044].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-14, and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uher et al. (US 2017/0207032) in view of Yano et al. (US 2015/0337061).
Regarding claims 1-5, Uher et al. disclose a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises:
an anode body [0018]-[0024];
a dielectric that overlies the anode body [0025]-[0031];
a pre-coat that overlies an anode body, wherein the pre-coat is formed from an organometallic compound [0032]-[0040];
a solid electrolyte [0041]-[0042] that overlies the dielectric, wherein the solid electrolyte includes an intrinsically conductive polymer.
Uher et al. disclose the claimed invention except for the solid electrolyte includes an intrinsically conductive polymer containing repeating thiophene units of the following general formula (I):

    PNG
    media_image1.png
    449
    840
    media_image1.png
    Greyscale

Yano et al. disclose an intrinsically conductive polymer containing sodium 3-[2,3-dihydrothieno [3,4-b][1,4] dioxin-2-yl)-1-methyl-1-propanesulfonate [0222].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the intrinsically conductive polymer of Uher et al. from sodium 3-[2,3-dihydrothieno [3,4-b][1,4] dioxin-2-yl)-1-methyl-1-propanesulfonate, since such a modification would form a low ESR solid electrolytic capacitor having improved capacitor performance.
Regarding claim 6, the modified Uher et al. reference discloses the polymer has a specific conductivity of about 20 S/cm or more. 
Claim 6 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 6 above, the modified Uher et al. reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 7, Uher et al. disclose the solid electrolyte contains at least one inner layer that includes the intrinsically conductive polymer [0060]-[0061].
Regarding claim 8, Uher et al. disclose the inner layer is generally free of an extrinsically conductive polymer [0061].
Regarding claim 9, Uher et al. disclose the solid electrolyte contains at least outer layer [0062]-[006].
Regarding claim 10, Uher et al. disclose the outer layer is formed from particles that contain a polymeric counterion and an extrinsically conductive polymer [0063].
Regarding claim 11, Uher et al. disclose the outer layer contains a hydroxyl-functional nonionic polymer [0064].
Regarding claims 12-14, Uher et al. disclose the primary amine is 3-aminopropyltrimethoxysilane [0039].
Regarding claim 19, Uher et al. disclose an external polymer coating that overlies the solid electrolyte and contains conductive polymer particles [0069]-[0070].
Regarding claim 20, Uher et al. disclose the external polymer coating further comprises a crosslinking agent [0071].
Regarding claim 21, Uher et al. disclose the anode body is a sintered pellet [0018]-[0024].
Regarding claim 22, Uher et al. disclose the claimed invention except for the anode body is a foil.
A solid electrolytic capacitor comprising an anode foil is well known in the art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Uher et al. so that the anode body comprises a foil, since anode materials are selected based on design considerations and tradeoffs between cost, mechanical properties, and conductive properties.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 23, Uher et al. disclose a housing within which the capacitor element is enclosed [0078]-[0103]
Regarding claim 24, Uher et al. disclose the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles [0073]-[0075].
Regarding claim 25, the modified Uher et al. discloses the capacitor exhibits a breakdown voltage of about 55 volts or more.
Claim 25 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 25 above, the modified Uher et al. reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claim 26, the modified Uher et al. disclose the capacitor exhibits a charge-discharge capacitance after being subjected to 5,000 cycles of a surge voltage and an initial capacitance prior to being subjected to the 5,000 cycles of the surge voltage, wherein the ratio of the charge-discharge capacitance to the initial capacitance is from about 0.9 to 1.
Claim 26 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 26 above, the modified Uher et al. reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Claim(s) 1, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petrzilek et al. (US 2018/0108487) in view of Yano et al. (US 2015/0337061).
Regarding claims 1-5, Petrzilek et al. disclose a solid electrolytic capacitor comprising a capacitor element, wherein the capacitor element comprises:
an anode body [0019]-[0025];
a dielectric that overlies the anode body [0026]-[0032];
a pre-coat that overlies an anode body, wherein the pre-coat is formed from an organometallic compound [0033]-[0048];
a solid electrolyte [0049]-[0075] that overlies the dielectric, wherein the solid electrolyte includes an intrinsically conductive polymer.
Petrzilek et al. disclose the claimed invention except for the solid electrolyte includes an intrinsically conductive polymer containing repeating thiophene units of the following general formula (I):

    PNG
    media_image1.png
    449
    840
    media_image1.png
    Greyscale

Yano et al. disclose an intrinsically conductive polymer containing sodium 3-[2,3-dihydrothieno [3,4-b][1,4] dioxin-2-yl)-1-methyl-1-propanesulfonate [0222].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the intrinsically conductive polymer of Uher et al. from sodium 3-[2,3-dihydrothieno [3,4-b][1,4] dioxin-2-yl)-1-methyl-1-propanesulfonate, since such a modification would form a low ESR solid electrolytic capacitor having improved capacitor performance.
Regarding claim 6, the modified Petrzilek et al. reference discloses the polymer has a specific conductivity of about 20 S/cm or more. 
Claim 6 recites a feature that has to be certified with specialized testing equipment, not at the disposal of the Office.  However, as noted in the rejection of claim 6 above, the modified Petrzilek et al. reference teaches the claimed solid electrolytic capacitor.  When the structure recited in the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).  See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).
Regarding claims 12, and 15-16, Petzilek et al. disclose the secondary amine is a N-phenylaminopropyltrimethoxy silane [0041].
Regarding claims 17-18, Petzilek et al. disclose the diaminofunction silane is N-(2-aminoethyl)-aminopropyltrimethoxysilane [0044].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170338047

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848